Order unanimously affirmed, without costs of this appeal to any party, and without prejudice to renewing the motion upon proper papers. Memorandum: The statement of appellant’s attorney, made upon information and belief, that the contents of appellant’s product is a trade secret, is insufficient to establish such fact (Cohen v. Pannia, 7 A D 2d 886). The allegations of respondents’ complaint sufficiently show the materiality and necessity of disclosure of the contents of appellant’s product. “ A liberal and practical view should be taken of what is necessary. There is so much merit in a disclosure of the facts in advance of trial that it should be allowed wherever legitimately sought.” (Marie Dorros, Inc. v. Dorros Bros., 274 App. Div. 11, 13-14.) The fact that the information sought is available from sources other than appellant is not alone reason for denying the disclosure (3 Weinstein-Korn-Miller, New York Civil Practice, par. 3101.09). It may well be that appellant on another motion could establish its claim that the content of its product is a trade secret, and in such case it would be entitled to reasonable protection against disclosure thereof. (Drake v. Herrman, 261 N. Y. 414, 418; 3 Weinstein-Korn-Miller, New York Civil Practice, par. 3101.10; 17 ALR 2d 383.) Williams, P. J. concurs in result. (Appeal from order of Monroe Special Term denying defendant’s motion for a protective order.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.